          Case 3:20-cv-00149-JTK Document 25 Filed 04/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


JOSEPH MEARS                                                                          PLAINTIFF

v.                               Case No. 3:20-cv-00149-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                       DEFENDANT

                                               ORDER

        Before the Court is Plaintiff’s Motion for Attorney’s Fees. Doc. 22. Plaintiff requests

$3,919.82 in fees and expenses. Defendant does not object to this award. Doc. 24. After careful

consideration, the Court finds that Plaintiff should be awarded reasonable attorney’s fees.

        EAJA fees are payable to Plaintiff, not Plaintiff’s attorney, and such fees are subject to an

offset when the Plaintiff has outstanding federal debts. See Astrue v. Ratliff, 560 U.S. 586, 589

(2010). Therefore, subject to any offset, payment by check to the order of the Plaintiff, in care of

his attorney, will issue to Plaintiff’s attorney.

        Accordingly, the Motion for Attorney’s Fees (Doc. 22) is GRANTED. Plaintiff is awarded

$3,919.82.

        SO ORDERED THIS 29th day of April, 2021.




                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE
